OPINION
BY THE COURT:
The appeal in this case is dismissed, for the reason that there is no final judgment upon which to base the appeal.
The record discloses that after trial, to-wit: May 23rd, 1939, the trial court entered judgment in favor of the Industrial Commission.
On the same day, plaintiff filed a motion for a new trial and for judgment non obstante veredicto. On May 27th, the court overruled the motion. Thereupon, plaintiff filed this appeal.
The motion for a new trial suspended the judgment and it, therefore, became necessary to enter the judgment after overruling the motion. This was not done. It follows there is no final judgment of record and the appeal is dismissed, and the cause remanded for judgment. See Boedker v Warren E. Richards Co., 124 Oh St 12.
HAMILTON, PJ., MATTHEWS & ROSS. JJ., concur.